DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed December 29, 2020, is entered.  Applicant amended claims 1, 3, 5, 6, 10 and 14, cancelled claims 2 and 4 and added claims 17 and 18.  No new matter is entered.  Claims 1, 3 and 5-18 are pending before the Office for review.
(2)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Hespos on January 8, 2021.
The application has been amended as follows:
IN THE CLAIMS
In claim 18, line 1, delete “claim 1” and insert “claim 17” in its place.
(3)

Allowable Subject Matter
Claims 1, 3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of record, individually or in combination, fails to teach or fairly suggest a battery frame meeting the cumulative limitations of the claimed invention.  More specifically, the prior art of record, individually or in combination, fails to teach or fairly suggest a battery frame comprising two outer longitudinal members spaced apart from one another and outer crossmembers and inner crossmembers connected to the outer longitudinal members, wherein receptacles for the battery modules are formed between the crossmembers and each outer longitudinal member has a C-shaped profile with an open side, the open sides having one another and deformation elements having an inner end plugged into on onto respective ends of the inner crossmembers and connected to the respective inner crossmember, each of the deformation elements having an outer end engaged in the open side of the C profile of the respective outer longitudinal member, wherein the deformation elements accommodate deformation of the outer longitudinal members as far as the inner crossmembers, as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796